 Case 4:20-mc-00091-ALM Document 22 Filed 07/01/20 Page 1 of 2 PageID #: 372



                           IN THE UNITED STATES DISTRICT FOR THE
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

JASON LEE VAN DYKE,                           §
                                              §
              Plaintiff,                      §
v.                                            §       Case No. 1:20-MC-657-LY
                                              §
THOMAS CHRISTOPHER                            §
RETZLAFF, a/k/a DEAN                          §
ANDERSON, d/b/a BV FILES, VIA                 §
FILES, L.L.C., and VIAVIEW                    §
FILES,                                        §
                                              §
              Defendant.                      §

                      UNITED STATES’ CERTIFICATE OF SERVICE

        I certify that on June 23, 2020, a true copy of the United States’ Amended Motion to

 Quash and Transfer (Dkt. 5) with attachments was served on all counsel of record by way of the

 Court’s CM/ECF system and that service was made by certified mail to the pro se litigant:

       James McGibney
       4305 Ridgebend Dr.
       Round Rock, TX 78665

       I further certify that on July 1, 2020, a true copy of the United States’ Amended Motion to

 Quash and Transfer, with attachments, was served by certified mail (FedEx) and email to:

       Thomas C. Retzlaff
       2402 E. Esplanade Ln.
       PO Box 46424
       Phoenix, AZ 85063-6424

       Jeffrey L. Dorrell
       14201 Memorial Drive
       Houston, Texas 77079
       jdorrell@hanszenlaporte.com

       Jason Lee Van Dyke
       PO Box 2618
       Decatur, TX 76234

All litigants were in receipt of the motion on the day it was filed.
Case 4:20-mc-00091-ALM Document 22 Filed 07/01/20 Page 2 of 2 PageID #: 373



                                            By:    /s/ Kristina S. Baehr
                                                   Kristina S. Baehr
                                                   Assistant United States Attorney
                                                   Bar No. _ 24080780 _____________

                                                   903 San Jacinto, Suite 334
                                                   Austin, Texas 78701
                                                   (512) 916-5858 (phone)
                                                   (512) 916-5854 (fax)
                                                   Kristina.baehr@usdoj.gov


                                 CERTIFICATE OF SERVICE

       I certify that on July 1, 2020, a true copy of this Certificate of Service was served on all

counsel of record by way of the Court’s CM/ECF system and that service was made by certified

mail to:

      James McGibney
      4305 Ridgebend Dr.
      Round Rock, TX 78665

      Jason Lee Van Dyke
      PO Box 2618
      Decatur, TX 76234

      Thomas C. Retzlaff
      2402 E. Esplanade Ln.
      PO Box 46424
      Phoenix, AZ 85063-6424

      Jeffrey L. Dorrell
      14201 Memorial Drive
      Houston, Texas 77079
      jdorrell@hanszenlaporte.com

                                            By:    /s/ Kristina S. Baehr
                                                   Kristina S. Baehr
                                                   Assistant United States Attorney




                                                  -2-
